Motion granted, except that plaintiff may apply in the court below for the examination of the defendants before trial as adverse parties and for a commission to take depositions of a witness residing without the State, and that the plaintiff may apply for such other intermediary proceedings as may be necessary to enable him to prove the allegations of his complaint, which application may be opposed by defendants’ attorney if so advised. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.